 

Exhibit 10.3

 

SECURITY AGREEMENT, PLEDGE AND ASSIGNMENT

 

This SECURITY AGREEMENT, PLEDGE AND ASSIGNMENT (this “Agreement”), dated as of
the 7th day of May, 2020, entered into by GSRX Industries Inc, a corporation
organized and existing under the laws of the State of Nevada (“Company”), in
favor of Natural Ventures PR, LLC a limited liability company organized and
existing under the laws of the Commonwealth of Puerto Rico (the “NVPR”).

 

WITNESSETH:

 

WHEREAS, the Company and NVPR have entered into that certain Option Agreement of
even date herewith (as the same may be amended or otherwise modified from time
to time, the “Option Agreement”) pursuant to which NVPR may acquire, subject to
the completion of the milestones therein, from the Company 100% of the issued
and outstanding membership interests in its wholly-owned subsidiary Project
1493, LLC, a limited liability company formed and existing under the laws of the
Commonwealth of Puerto Rico (“1493”).

 

WHEREAS, the execution and delivery of this Agreement by Company is required
under the Option Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein,
Company hereby agrees with NVPR, as follows:

Section 1. Definitions. Reference is hereby made to the Option Agreement for a
statement of the terms thereof. All capitalized terms used herein that are not
otherwise defined shall have the meanings set forth in the Option Agreement.

 

Section 2. Pledge, Assignment and Grant of Security. The Company hereby assigns
and pledges to NVPR, and hereby grants to NVPR a security interest in, all of
the Company’s right, title and interest in and to the following (the
“Collateral”): 100% of the issued and outstanding membership interest of 1493
(the “Pledged Instruments”).

 

Section 3. Security for Obligations. This Agreement secures the indefeasible
payment in full in cash and the performance of all obligations of every kind and
character now or hereafter existing (whether matured or unmatured, contingent or
liquidated) of the Company under the Option Agreement as it may hereafter be
amended, restated, extended or otherwise modified from time to time.

 

Section 4. Company Remains Liable. Nothing set forth in this Agreement (i) shall
relieve the Company from the performance of any term, covenant, condition or
agreement on the Company’s part to be performed or observed under or in respect
of any of the Collateral or from any liability to any Person under or in respect
of any of the Collateral or (ii) shall impose any obligation on NVPR to perform
or observe any such term, covenant, condition or agreement on the Company’s part
to be so performed or observed or (iii) shall impose any liability on NVPR for
any act or omission on the part of the Company relating thereto or for any
breach of any representation or warranty on the part of the Company contained in
this Agreement or the Option Agreement or under or in respect of the Collateral
or made in connection herewith or therewith. The exercise by NVPR of any of the
rights hereunder shall not release the Company from any of its duties or
obligations under the Collateral, and NVPR shall not have any obligation or
liability under the Collateral by reason of this Agreement, nor shall NVPR be
obligated to take any action to collect or enforce any claim for payment
assigned hereunder. The obligations of the Company contained in this Section 4
shall survive the termination of this Agreement and the discharge of the
obligations of the Company under this Agreement, the Option Agreement and any
other Transaction Document.

 

1

 

 

Section 5. Representations, Warranties and Covenants. The Company represents,
warrants and covenants to NVPR as follows:

 

(a) Upon the completion of the deliveries, filings and other actions
contemplated in Section 6 hereof, the pledge, assignment and security interest
granted to NVPR pursuant to this Agreement in and to the Collateral will
constitute a perfected security interest therein, superior and prior to the
rights of all other Persons therein.

 

(b) The Company is, as of the date hereof the sole, direct legal and beneficial
owner of all Collateral pledged by it hereunder free from any lien or other
right, title or interest of any Person, and the Company shall defend the
Collateral pledged by it hereunder against all claims and demands of all Persons
at any time claiming any interest therein adverse to NVPR. There is no
agreement, and the Company shall not enter into any agreement or take any other
action, that would result in the imposition of any other lien, restrict the
transferability of any of the Collateral or otherwise impair or conflict with
the Company’s obligations or the rights of NVPR hereunder except to the extent
expressly permitted by the Option Agreement.

 

(c) There is no financing statement (or similar statement or instrument or
registration under the law of any jurisdiction) covering or purporting to cover
any interest of any kind in the Collateral, and so long as any of the
obligations remain unpaid, the Company shall not execute, authorize or permit to
be filed in any public office any financing statement (or similar statement or
instrument of registration under the law of any jurisdiction) or statements
relating to the Collateral, except (i) financing statements filed or to be filed
in respect of and covering the security interests granted by the Company in
favor of NVPR pursuant to this Agreement.

 

(d) All information set forth herein, and all information contained in any
documents, schedules and lists heretofore delivered to NVPR in connection with
this Agreement, in each case relating to the Collateral, is accurate and
complete in all material respects. The Collateral described on the schedules
attached hereto constitutes all of the property of such type of Collateral owned
or held by the Company.

 

(e) The Company shall not (i) sell, convey, assign or otherwise dispose of, or
grant any option with respect to, any of the Collateral pledged by it hereunder
except as expressly permitted by the Option Agreement, or (ii) create or permit
to exist any lien upon or with respect to any of the Collateral pledged by it
hereunder.

 

Section 6. Perfection; Supplements; Further Assurances.

 

(a) All certificates or instruments representing or evidencing the Collateral,
to the extent not previously delivered to NVPR, shall immediately upon receipt
thereof by the Company be delivered to and held by or on behalf of NVPR pursuant
hereto, and all certificated Pledged Instruments shall be in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance reasonably
satisfactory to NVPR.

 

(b) If any of the Pledged Instruments are at any time not evidenced by
certificates or writings, then the Company shall, to the extent permitted or
required by applicable law to perfect, continue and maintain a legal valid,
enforceable, first priority security interest in the Pledged Instruments, record
such pledge on the register or the books of the issuer, cause the issuer to
execute and deliver to NVPR an acknowledgment, in form and substance reasonably
acceptable to NVPR of the pledge of such Pledged Instruments, execute any
customary pledge forms or other documents, in form and substance reasonably
acceptable to NVPR necessary or appropriate to complete the pledge, and give
NVPR the right to transfer such Pledged Instruments under the terms hereof.

 

2

 

 

(c) The Company agrees that at any time and from time to time, it will execute
and, the cost and expense of which will be shared equally by the Company and
NVPR, file and refile, or permit NVPR to file and refile, such financing
statements, continuation statements and other documents (including, without
limitation, this Agreement), in form and substance reasonably acceptable to
NVPR, in such offices as NVPR may reasonably deem necessary or appropriate in
order to perfect, continue and maintain a valid, enforceable, first priority
lien in the Collateral and to preserve the other rights and interests granted to
NVPR hereunder with respect to the Collateral. The Company authorizes NVPR to
file any such financing or continuation statement or other document without the
signature of the Company where permitted by law. A photocopy or other
reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.

 

(d) The Company agrees to do such further acts and things, and to execute and
deliver to NVPR such additional assignments, agreements, supplements, powers and
instruments, as NVPR may reasonably deem necessary or appropriate in order to
perfect, preserve and protect the security interest in the Collateral as
provided herein and the rights and interests granted to NVPR hereunder, to carry
into effect the purposes of this Agreement or better to assure and confirm unto
NVPR or permit NVPR to exercise and enforce its respective rights, powers and
remedies hereunder with respect to the Collateral.

 

Section 7. Intentionally Omitted

 

Section 8. Intentionally Omitted

 

Section 9. Intentionally Omitted

 

Section 10. Intentionally Omitted.

 

Section 11. Investor May Perform. If Company fails to perform any agreement
contained herein, NVPR may itself perform, or cause the performance of, such
agreement or obligation, and the expenses of NVPR incurred in connection
therewith shall be payable by Company pursuant to Section 14 hereof and shall
constitute obligations secured hereby.

 

Section 12. NVPR’ Duties. The powers conferred on NVPR under this Agreement are
solely to protect the interest of NVPR in the Collateral and shall not impose
any duty or obligation of any kind upon it or any of them to exercise any such
powers. Except for the safe custody of the Collateral in its possession, NVPR
shall not have any liability or duty as to the Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any rights
pertaining to the Collateral. Neither NVPR, nor any of its directors, officers,
employees, attorneys, agents, advisors, attorneys-in-fact, experts and
Affiliates shall be liable for failure to demand, collect or realize upon all or
any part of the Collateral or for any delay in doing so nor shall be under any
obligation to sell or otherwise dispose of the Collateral upon the request of
the Company or otherwise.

 

Section 14. Indemnity and Expenses. (a) The Company agrees to defend, indemnify
and hold harmless NVPR, its directors, officers, employees, attorneys, agents,
advisors, attorneys-in-fact, experts and affiliates (each an “Indemnified
Party”) in accordance with the terms of the Option Agreement.

 

(b) The Company will upon demand pay to NVPR the amount of any and all
reasonable out-of-pocket costs and expenses, including the reasonable fees and
expenses of their respective counsel and of any experts and agents, which NVPR
may incur in connection with (i) the custody, preservation, use or operation of,
or the sale of, collection from, or other realization upon, the Collateral,
(iii) the exercise or enforcement of any of the rights of NVPR or NVPR
hereunder, or (iv) the failure by the Company to perform or observe any of the
provisions hereof. Such costs, expenses and fees shall be secured by this
Agreement.

 

3

 

 

(c) The indemnities and other agreements contained in this Section 14 are in
addition to any indemnities and other agreements, but in no event shall NVPR be
entitled to any duplicative payment other than with respect to any payment which
NVPR is required to return.

 

 

Section 15. Pledge, Assignment and Security Interest Absolute. To the extent
permitted by applicable law, all rights of NVPR hereunder and the pledge,
assignment and security interest created hereunder, and all obligations of
Company hereunder, shall be absolute and unconditional, and shall not be
affected or released in any way, irrespective of:

 

(a) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations, or any other amendment or waiver of, or any
mutual consent to departure from, this Agreement, the Option Agreement, or any
other agreement or instrument, including, but not limited to, (i) any increase
or decrease in any such obligations and (ii) any amendment of the Option
Agreement;

 

(c) any taking and holding of collateral (which term for purposes of this
Agreement includes but is not limited to the Collateral) or additional
guaranties for all or any of the obligations; or any amendment, alteration,
exchange, substitution, transfer, enforcement, waiver or subordination of any
collateral or such guaranties; or the termination, release or non-perfection of
any collateral (other than with respect to the Collateral expressly released by
NVPR) or such guaranties or any consent to departure from any security agreement
or guaranty with respect thereto;

 

(d) any manner of application of collateral, or proceeds thereof, to all or any
of the obligations, or the manner of sale of any collateral; or

 

(e) any consent by NVPR to (i) the change, restructuring or termination of the
organizational or entity structure or existence, as the case may be, of the
Company or any of its Affiliates and (ii) any corresponding restructuring of, or
any other restructuring or refinancing of, the obligations or any portion
thereof.

 

Without limiting the generality of the foregoing, the Company hereby consents
to, and hereby agrees, that the rights of NVPR hereunder, and the liability of
the Company hereunder, shall not be affected by any and all releases of any
collateral (other than Collateral expressly released by NVPR) from the liens
created by Option Agreement or any other agreement or instrument.

 

Section 16. Notices. All notices and other communications provided for hereunder
shall be in writing and shall be given in the manner, and shall be effective, as
provided in the Option Agreement.

 

Section 17. Miscellaneous. (a) No amendment of any provision of this Agreement
shall be effective unless it is in writing and signed by Company and NVPR, and
no waiver of any provision of this Agreement, and no consent to any departure by
Company therefrom, shall be effective unless it is in writing and signed by NVPR
and then such waiver or consent shall be effective only in the specific instance
and for the specific purposes for which given.

 

(b) No failure on the part of NVPR to exercise, and no delay in exercising, any
right hereunder, under the Option Agreement shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The rights of NVPR
hereunder and under the Option Agreement against any party are not conditional
or contingent on any attempt by NVPR to exercise any of its rights under the
Option Agreement against such party or against any other Person.

 

4

 

 

(c) Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

(d) This Agreement creates a continuing lien and security interest in the
Collateral and shall (i) remain in full force and effect until the completion of
the transactions set forth in the Option Agreement, (ii) be binding upon the
Company, its successors and assigns, and (iii) inure, together with the rights
and remedies of NVPR hereunder, to the benefit of NVPR and its successors,
transferees and assigns.

 

(e) This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Puerto Rico, except to the extent that the validity
or perfection of the liens hereunder, or remedies hereunder, in respect of any
particular Collateral, are governed by the laws of a jurisdiction other than the
Commonwealth of Puerto Rico. Unless otherwise defined herein or in the Option
Agreement, the terms used in Chapter 9 of the UCC are used herein as therein
defined.

 

(f) Notwithstanding anything in this Agreement to the contrary, in the event of
any inconsistency between the terms of this Agreement and the terms of the
Option Agreement, the terms hereof shall be controlling as necessary to create,
preserve and/or maintain a valid, enforceable and perfected lien upon the
Collateral, but, otherwise, the provisions of the Option Agreement shall be
controlling and the provisions hereof shall be subject or subordinate to those
of the Option Agreement.

 

(g) THE COMPANY AND NVPR EACH HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE OPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY.

 

(h) ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT MAY BE
TRIED AND LITIGATED IN, AND THE COMPANY HEREBY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF, THE COURTS OF THE STATE OF NEVADA AND THE FEDERAL COURT LOCATED
IN LAS VEGAS, NEVADA, UNLESS SUCH ACTIONS OR PROCEEDINGS ARE REQUIRED TO BE
BROUGHT IN ANOTHER COURT TO OBTAIN SUBJECT MATTER JURISDICTION OVER THE MATTER
IN CONTROVERSY. THE COMPANY WAIVES ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS, TO ASSERT THAT IT IS NOT SUBJECT TO THE JURISDICTION OF
SUCH COURTS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION.

 

(i) The Recitals set forth in the Preamble to this Agreement are hereby
incorporated herein and made to form an integral part hereof.

 

[SIGNATURE PAGE FOLLOWS; REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

  GSRX INDUSTRIES INC.         By:                 Name:     Title:  

 

Affidavit Number: -________-

 

Acknowledged and subscribed to before me in ______________, _____________ , on
this __ day of May, 2020, by the following person: ________________, of legal
age, married, executive and resident of _____________, ______________, in his
capacity as _________________of ____________________, whom I have identified
pursuant to his driver’s license issued by the _________________ No.
___________________.

 

      Notary Public

 

ACKNOWLEDGED AND ACCEPTED,

as of the date first set forth above:

 

NATURAL VENTURES PR, LLC

 



By:                          Name:     Title:    

 



6

 

 

 EXHIBIT A

 

FORM OF PLEDGE SUPPLEMENT

 

PLEDGE SUPPLEMENT dated ________________, _____ (the “Pledge Supplement”), made
by GSRX Industries Inc., a corporation organized and existing under the laws of
the State of Nevada (the “Company”), in favor of NVPR International Inc., a
corporation organized and existing under the laws of the Province of British
Columbia, Canada (the “NVPR”) (as such term is used in the Security Agreement
hereinafter referred to).

 

  1. This Pledge Supplement is executed and delivered pursuant to the terms of
the Security Agreement, Pledge and Assignment, dated as of May __, 2020 (as
supplemented by this Pledge Supplement and as the same has been and may
hereafter be supplemented by any other Pledge Supplement or otherwise amended or
modified, the “Security Agreement”), between the Company and NVPR.  Terms
defined in the Security Agreement are used herein as therein defined.         2.
The Company confirms and reaffirms the security interest in the Pledged
Instruments granted to NVPR under the Security Agreement, and as collateral
security for the prompt and complete payment and performance when due of all of
the obligations, the Company hereby delivers to NVPR and hereby pledges,
assigns, hypothecates, transfers and grants to NVPR a first priority security
interest in the Pledged Instruments listed on Schedule A annexed hereto and all
proceeds thereof and any collateral security securing the same.         3. The
Company hereby represents and warrants that the representations and warranties
set forth in Section 5 of the Security Agreement are true and correct as of the
date of this Supplement, and acknowledges and agrees that all references in the
Security Agreement to “Pledged Instruments” shall include the Pledged
Instruments listed on Schedule A hereto and on Schedule A to each Pledge
Supplement executed prior to the date hereof and all references therein to “this
Security Agreement” shall mean the Security Agreement as supplemented
hereby.  In addition, the Company represents and warrants that this Pledge
Supplement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting creditors’ rights.         4. This Pledge
Supplement is supplemental to the Security Agreement, forms a part thereof and
is subject to all the terms thereof.  

 

1 | Exh. A

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

  GSRX INDUSTRIES INC.         By:                                Name:    
Title:  

 

Affidavit Number: -________-

 

Acknowledged and subscribed to before me in ______________, _____________, on
this __ day of May, 2020, by the following person: _____________________, of
legal age, married, executive and resident of __________, ____________, in his
capacity as ________________ of ___________________, whom I have identified
pursuant to his driver’s license issued by the _______________ No.
___________________.

 

      Notary Public

 

ACKNOWLEDGED AND ACCEPTED,

as of the date first set forth above:

 

NATURAL VENTURES PR, LLC

 

By:                 Name:     Title:    

 

2 | Exh. A

